On Motion for Rehearing.
PER CURIAM.
In a motion for rehearing, counsel state that it appears that the court was under an erroneous impression that Pleieh was present on March 20, 1926, when Yuekelieh was arrested and the barroom was searched, and liquor and bottles were found, and that the fact is that he was not arrested until about March 31st.
In our statement we followed the transcript of record, which in the assignment of errors specified that the trial court particularly erred in admitting in evidence the things obtained by the government “on March 20, 1926, while arresting defendants unlawfully during the nighttime on a misdemeanor warrant, and while serving an unlawful and illegal search warrant during the nighttime”— a statement repeated in the brief of counsel for plaintiffs in error.
We may say, however, that whether Pleieh was arrested on March 20th or March 31st was not material. The information charged that he maintained a common nuisance on or about “February 10, 1926, and continuously thereafter up to and including March 20, 1926, at Globe, Arizona,” and the evidence was sufficient to sustain the verdict of guilty of that charge.
The motion for rehearing is denied.